Argued April 22, 1925.
Little can with profit be added to the opinion of President Judge Shafer, of the court below, which will appear in the report of this case. There was practically no dispute as to the facts. The plaintiff's right index finger was so injured in an accident occurring in the course of his employment as to necessitate amputation through the middle of the bone of the second phalange; he thus lost the first phalange and one-half of the second, and the evidence warranted a finding that he had lost fifty per cent. of motion in the second joint of the finger. The referee and the Workmen's Compensation Board found that he was entitled to *Page 517 
compensation at the rate provided for the loss of the entire finger, under the provisions of the Act of March 29, 1923, P.L. 48, and the court below sustained that finding. The provision of the statute applicable is as follows: "The loss of more than one phalange of a thumb or finger shall be considered equivalent to the loss of the entire thumb or finger". The contention of the appellant is that the statute should be construed to mean that there must be a loss of more phalanges than one, or in other words, a loss of the second phalange. We are unable to agree with this contention under the evidence and findings made in this case. There may be cases in which the loss was of such a minor portion of the second phalange that an award could not be sustained, under the clause above quoted, as for the loss of the entire finger, but that does not seem to be this case. The statute must be interpreted with fair liberality to the end of securing the benefits which it was intended to accomplish. The loss of the first phalange and one-half of the second, is a substantial loss of more than one phalange. The finger is necessarily shortened and there is greater diminution of gripping power than in a case where only the first phalange is lost. This specific question has not been heretofore passed upon by the Supreme Court or this court, but we find no conflict between the conclusion at which the court below arrived and the decision of the Court of Appeals of New York in Petrie v. Oneida Steel Pulley Co., 215 N.Y. 335.
The judgment is affirmed.